        Case: 1:18-cv-07091 Document #: 1 Filed: 10/23/18 Page 1 of 11 PageID #:1


                       UNITED STATES DISTRICT COURT FOR THE
                        Northern District of Illinois – Eastern Division

Loidy Tang as Independent Administrator               )
of the Estate of Antonia Gramajo, deceased,           )
                                                      )
                Plaintiff,                            )
                                                      )
                v.                                    )        No:
                                                      )
Kyunghee Kim, D.O.,                                   )
                                                      )
                Defendant.                            )


                                     COMPLAINT AT LAW

         NOW COMES the Plaintiff Loidy Tang as Special Administrator of the Estate of Antonia

Gramajo, deceased, by and through her attorneys, Kelly & Ignoffo Law Group, P.C., and for her

Complaint At Law against Defendant Kyunghee Kim, D.O., states as follows:

        COUNT I – Wrongful Death - Healing Art Malpractice – Kyunghee Kim, D.O.

   1.       On and between May 13, 2016 through and including November 4, 2017 and at all

            time material, Plaintiff Loidy Tang was the daughter of Plaintiff’s Decedent Antonia

            Gramajo and a resident of the State of Illinois.



   2.       Plaintiff Loidy Tang has been duly appointed in the Circuit Court of Cook County

            Probate Division as the Independent Administrator of the Estate of Antonia Gramajo,

            deceased, and has legal standing to bring this action.



   3.       On and between May 13, 2016 through and including November 25, 2016 and at all

            time material, Defendant Kyunghee Kim, D.O. was a physician duly licensed to

            practice medicine in the State of Illinois and was an employee of Erie Foster Avenue

            Health Center, a federally funded clinic, and as such was an employee of the federal
                                            Page 1 of 6
     Case: 1:18-cv-07091 Document #: 1 Filed: 10/23/18 Page 2 of 11 PageID #:2


         government.



4.       On and between May 13, 2016 through and including November 25, 2016 and at all

         time material, Defendant Kyunghee Kim, D.O. provided medical care and treatment

         to Antonia Gramajo, deceased, at Erie Foster Avenue Health Center (hereinafter “Erie

         Foster”) in the capacity of her employment as an employee of the federal government.



5.       Plaintiff’s Decedent Antonia Gramajo presented to Defendant Kyunghee Kim, D.O.

         at Erie Foster on May 13, 2016 with a recent history of gynecologic pain and bleeding

         as well as abnormal pelvic imaging from Northshore Evanston Hospital on May 6,

         2016.



6.       Plaintiff’s Decedent Antonia Gramajo returned to see Defendant Kyunghee Kim,

         D.O. on or about May 31, 2016; June 10, 2016; and June 24, 2016 and in conjunction

         with said visits expressed persistent complaints of gynecological spotting/bleeding.



7.       At no point on or between May 13, 2016 through and including June 24, 2016, did

         Defendant Kyunghee Kim, D.O. request the recent abnormal imaging from

         Northshore Evanston Hospital nor did she perform a full pelvic exam or endometrial

         biopsy on Plaintiff’s Decedent Antonia Gramajo.



8.       On or about November 23, 2016, Plaintiff’s Decedent Antonia Gramajo presented to

         Swedish Covenant Hospital where she underwent pelvic ultrasound and CT due to

         pelvic pain and bleeding which was suspicious for endometrial carcinoma.


                                         Page 2 of 6
     Case: 1:18-cv-07091 Document #: 1 Filed: 10/23/18 Page 3 of 11 PageID #:3




9.       On or about November 26, 2016, Plaintiff’s Decedent Antonia Gramajo presented to

         Swedish Covenant Hospital where she underwent an endometrial biopsy which was

         suspicious for endometrial carcinoma.



10.      On or about December 6, 2016, Plaintiff’s Decedent Antonia Gramajo underwent an

         exploratory laparotomy and abdominal hysterectomy which, through pathology,

         confirmed extensively metastasized stage IV endocervical adenocarcinoma.



11.      On or about November 4, 2017, Plaintiff’s Decedent Antonia Gramajo passed away

         from endometrial carcinoma.



12.      On or between May 13, 2016 through and including June 24, 2016, while under the

         care and treatment of Defendant Kyunghee Kim, D.O., Plaintiff’s Decedent Antonia

         Gramajo had endometrial carcinoma.



13.      On or between May 13, 2016 through and including June 24, 2016, while under the

         care and treatment of Defendant Kyunghee Kim, D.O., Plaintiff’s Decedent Antonia

         Gramajo’s endometrial carcinoma was diagnosable, treatable and/or curable.



14.      On or between May 13, 2016 through and including June 24, 2016, and at all time

         material, Defendant Kyunghee Kim, D.O. had a duty to provide medical care and

         treatment to Plaintiff’s Decedent Antonia Gramajo in a manner consistent with the

         prevailing standard of care.



                                        Page 3 of 6
  Case: 1:18-cv-07091 Document #: 1 Filed: 10/23/18 Page 4 of 11 PageID #:4


15.   Notwithstanding said duty, on or between May 13, 2016 through and including June

      24, 2016, Defendant Kyunghee Kim, D.O. violated the standard of care and was

      negligent in one or more of the following ways:

      a. failing to perform an endometrial biopsy;

      b. failing to conduct a full pelvic exam; and,

      c. failing to order and review the diagnostic imaging performed at Northshore

          Evanston Hospital on May 6, 2016.



16.   As a direct and proximate result of one or more of the foregoing negligent acts and/or

      omissions by Defendant Kyunghee Kim, D.O., Plaintiff’s Decedent Antonia Gramajo

      was injured causing her to endure conscious pain and suffering until her death on or

      about November 4, 2017.



17.   Antonia Gramajo is survived by her adult children Loidy Tang and Eduardo

      Vasquez.



18.   Loidy Tang, the duly appointed Independent Administrator of the Estate of Antonia

      Gramajo, brings this action pursuant to the Illinois Wrongful Death Act, 740 ILCS

      180/1, et. seq.



19.   Attached hereto is the Affidavit of Counsel for Plaintiff and the corresponding

      Physician Report as required by 735 ILCS 5/2-622.




                                      Page 4 of 6
      Case: 1:18-cv-07091 Document #: 1 Filed: 10/23/18 Page 5 of 11 PageID #:5


   20.     Attached hereto is the Affidavit of One of the Attorney’s for Plaintiff pursuant to

           Illinois Supreme Court Rule 222(b).



   WHEREFORE, Plaintiff Loidy Tang as Special Administrator of the Estate of Antonia

Gramajo, deceased, demands judgment in her favor and against Defendant Kyunghee Kim, D.O.

in an amount in excess of the jurisdictional amount of this court.



           Count II – Healing Art Malpractice – Kyunghee Kim, D.O. – Survival

   1-15. Plaintiff restates and re-alleges paragraphs one (1) through fifteen (15) of Count I of

           this Complaint as though fully stated and set-forth herein as paragraphs one (1)

           through fifteen (15) of this Count II.



   16.     As a direct and proximate result of one or more of the foregoing negligent acts and/or

           omissions by Defendant Kyunghee Kim, D.O., Antonia Gramajo suffered conscious

           pain and suffering and had she survived, would have been entitled to bring this action

           and thus this action survives her death pursuant to the Illinois Survival Act.



   17.     Attached hereto is the Affidavit of Counsel for Plaintiff and the corresponding

           Physician Report as required by 735 ILCS 5/2-622.



   18.     Attached hereto is the Affidavit of One of the Attorney’s for Plaintiff pursuant to

           Illinois Supreme Court Rule 222(b).




                                            Page 5 of 6
      Case: 1:18-cv-07091 Document #: 1 Filed: 10/23/18 Page 6 of 11 PageID #:6


   WHEREFORE, Plaintiff Loidy Tang as Special Administrator of the Estate of Antonia

Gramajo, deceased, demands judgment in her favor and against Defendant Kyunghee Kim, D.O.

in an amount in excess of the jurisdictional amount of this court.



                                              Loidy Tang, as Special Administrator
                                              of the Estate of Antonia Gramajo, Deceased


                                      By:     _/s/ Gregory R. Ignoffo _______________
                                              Kelly & Ignoffo Law Group, P.C. –
                                              Attorneys For Plaintiff


John G. Kelly & Gregory R. Ignoffo
Kelly & Ignoffo Law Group, P.C.
200 W. Jackson – Suite 400
Chicago, Illinois 60606
(312) 346-3390
Fax: (312) 346-6549
firm@kellyignoffo.com




                                            Page 6 of 6
Case: 1:18-cv-07091 Document #: 1 Filed: 10/23/18 Page 7 of 11 PageID #:7
Case: 1:18-cv-07091 Document #: 1 Filed: 10/23/18 Page 8 of 11 PageID #:8
        Case: 1:18-cv-07091 Document #: 1 Filed: 10/23/18 Page 9 of 11 PageID #:9




                      UNITED STATES DISTRICT COURT FOR THE
                       Northern District of Illinois – Eastern Division

Loidy Tang as Independent Administrator              )
of the Estate of Antonia Gramajo, deceased,          )
                                                     )
               Plaintiff,                            )
                                                     )
               v.                                    )      No:
                                                     )
Kyunghee Kim, D.O.,                                  )
                                                     )
               Defendant.                            )

                            HEALTHCARE PROFESSIONAL REPORT

   1.       I am a physician licensed to practice medicine in the State of Missouri and am Board
            Certified in Obstetrics & Gynecology as well as Gynecologic Oncology. I currently
            practice, and have practiced for a period of no less than 10 years, full-time in the
            same area of medicine as Kyunghee Kim, D.O. I am further familiar by way of my
            knowledge, background, education, training, and experience with the care and
            treatment of patients such as Antonia Gramajo while she was under the care Dr. Kim
            in 2016. As an obstetrician and gynecologist, I am qualified to render opinions as to
            the care and treatment Dr. Kim provided to Ms. Gramajo. As a gynecologic
            oncologist, I am qualified to render opinions relative to the impact that care had on
            Ms. Gramajo’s endometrial carcinoma and its relation to her death.

   2.       I have reviewed the medical records of care and treatment rendered to Antonia
            Gramajo from May 2016 through the time of her death in November 2017. These
            records include treatment at Northshore University Health System, Erie Foster
            Avenue Health Center, Swedish Covenant, and Presence St. Joseph.

   3.       After my review of the records, I consulted with John G. Kelly and Gregory R.
            Ignoffo of Kelly & Ignoffo Law Group, P.C., attorneys for the family of Antonia
            Gramajo.

   4.       Based upon my review of the records and my consultation with Mr. Kelly and Mr.
            Ignoffo, and in my professional opinion, Ms. Gramajo’s medical deterioration and
            subsequent death was the result of the multiple failures of Kyunghee Kim, D.O. to
            appropriately provide medical care and treatment to Ms. Gramajo in compliance with
            the standard of care.

   5.       The standard of care required one or more, if not all, of the following by Kyunghee
            Kim, D.O.: 1) perform an endometrial biopsy during the course of treatment in
            May/June 2016; 2) conduct a full pelvic exam during the course of treatment in
            May/June 2016; and, 3) request and review the diagnostic imaging performed at



                                                1
Case: 1:18-cv-07091 Document #: 1 Filed: 10/23/18 Page 10 of 11 PageID #:10




     Northshore Evanston Hospital on May 6, 2016. Had the standard of care been
     followed by Dr. Kim in May or June 2016 a far less invasive endocervical
     adenocarcinoma would have been diagnosed and treatment would have been initiated
     in late-June or early-July 2016. The delay between May 2016 and the diagnosis in
     late-November 2016 resulted in substantial disease progression impairing available
     treatment options, negatively impacting the efficacy of available treatment, and
     substantially reducing survival rates as well as impairing Ms. Gramajo’s overall
     prognosis which caused or otherwise caused her conscious pain and suffering leading
     to her death on November 4, 2017.

6.   As such, it is my professional opinion that negligence occurred in the course of
     medical treatment of Antonia Gramajo and that the acts and/or omissions as described
     herein were a significant breach of the standard of care and caused her injuries, pain,
     suffering and death.


                                       ____________________________________
                                       David Mutch, M.D.




                                          2
Case: 1:18-cv-07091 Document #: 1 Filed: 10/23/18 Page 11 of 11 PageID #:11
